Title: Charles J. Ingersoll to Thomas Jefferson, 10 July 1812
From: Ingersoll, Charles J.
To: Jefferson, Thomas


          Sir— Philadelphia 10 July 1812 
          I postponed answering your very gratifying favor of the 6th of last month, in the expectation that I should probably have by this time a copy of an oration delivered at our anniversary festival on the 4th inst. to offer as some, however inconsiderable, return for the pamphlet on the Batture—I now enclose it for your acceptance, and shall be highly flattered if the principles it espouses and the views it glances at, should coincide with your approbation—That any thing I have ever done has received your good opinion, is, permit me to assure you, Sir, most sensibly agreable and encouraging—I know of no life, without the glare of warfare, so shining as yours—no dignity so enviable as that of a republican statesman, who, after serving his country with the utmost integrity, disinterestedness and talents, withdraws from her most exalted station, into voluntary retirement, and passes the evening of his fine day without any other intercourse with the world than such as proceeds from the incessant homage it sends after him. With such sentiments deeply impressed on my mind I need hardly say how acceptable your notice is, nor that it will be my constant endeavour to continue to deserve your commendation—
          With the most respectful and sincere consideration I remain your faithful humble servantC. J. Ingersoll
         